                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                               )      Chapter 13
JOSEPH A. VAUDO                      )      Case No.: 19-13881
       Debtor,                       )
____________________________________)

         DEBTOR’S RESPONSE TO THE TRUSTEE’S OBJECTION TO
            CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

       Now comes the Debtor, Joseph A. Vaudo, through Counsel and hereby responds

to the Trustee’s Objection to Confirmation of the Debtor’s Chapter 13 Plan as follows:

       1. Admitted.

       2. The Debtor disagrees with the statement that the Trustee cannot recommend

           the Plan for confirmation.

       3. The Debtor admits that Part 3.A(2) states that the Debtor intends to treat the

           secured claim of Eastern Bank, and states that this is an “Automobile

           Installment Loan,” but states the Collateral is the Debtor’s business. The

           Debtor’s business holds ownership to the vehicle, not the Debtor individually.

       4. The Debtor admits that he lists his business Mr. Vaudos Fish Market, Inc. in

           his Schedules and on his Liquidation Analysis as having a value of

           $61,550.00. The Debtor admits that he testified at the Section 341 Meeting of

           Creditors that the business is worth over $900,000.00 with the liens against in

           the sum of $650,000.00. The Debtor was confused and misspoke at the 341

           Meeting of Creditors. At that time, the Debtor believed he still owned the

           building that Mr. Vaudos Fish Market, Inc. occupies. However, per the terms

           of the lease with the Landlord G-Four LLC, upon default of the lease, the
           ownership of the building belongs to G-Four LLC. Therefore, the Debtor does

           not own the building at this time. The Debtor only owns the equipment and

           personal property inside of the building, which the Debtor estimates is worth

           $61,550.00. The building is the most valuable part and without owning the

           building, the Debtor’s business has very little value. Therefore, there are no

           additional monies available for creditors under the Liquidation Analysis. The

           Debtor admits that the plan proposes to pay a “pot” of $2,430.00 to the

           general unsecured claims totaling $391,134.68.

       5. The Debtor disagrees that his proposed plan cannot be confirmed, and

           disagrees that it does not meet the best interest of creditors test of 11 U.S.C.

           §1325(a)(4).

       WHEREFORE, the Debtor, Joseph A. Vaudo, through Counsel hereby requests

that the Trustee’s Objection to Confirmation of the Debtor’s Chapter 13 Plan be

withdrawn or denied by this Honorable Court.

                                                      Respectfully Submitted,
                                                      The Debtor,
                                                      By His Attorney,

                                                      /s/ Peter M. Daigle______________
                                                      Peter M. Daigle, Esquire
                                                      BBO # 640517
                                                      1550 Falmouth Road, Suite 10
                                                      Centerville, MA 02632
                                                      (508) 771-7444
                                                      pmdaigleesq@yahoo.com
Dated: January 13, 2020
                             CERTIFICATE OF SERVICE


         I hereby certify that I have caused a duplicate copy of the above to be served upon
all parties of record by electronic mail or by First Class Mail postage prepaid.


                                              /s/ Peter M. Daigle__________________
                                              Peter M. Daigle, Esquire

Dated: January 13, 2020

Electronic Mail:

Carolyn Bankowski, US Trustee
John Fitzgerald, Asst. US Trustee
